IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


ROBERT E. PHILYAW, II,

             Appellant,

 v.                                                     Case No. 5D17-3251

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed August 17, 2018

3.850 Appeal from the Circuit
Court for Marion County,
Jonathan D. Ohlman, Judge.

Robert E. Philyaw, II, Defuniak Springs, pro
se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Kaylee D. Tatman,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

      Appellant filed an appeal with this Court following the denial of his motion seeking

postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. However,

the issues and arguments Appellant raises here were not presented to the postconviction

court. Accordingly, those issues and arguments are not properly before this Court. Evans
v. State, 975 So. 2d 1035, 1042 (Fla. 2007). We affirm the postconviction court’s order

denying Appellant’s rule 3.850 motion.

      AFFIRMED.

ORFINGER, EVANDER and EDWARDS, JJ., concur.




                                          2